Order denying motion to change place of trial from Queens county to New York county reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The action was brought by plaintiff, a resident of the State of New Jersey, against the defendant, a resident of the county of New York, upon a written contract made in the county of New York and to be performed in that county. As to the additional defendants brought in on plaintiff’s motion, one of them resides in New York county, and the others are nonresidents. No party to the action resides in Queens county. Defendant was entitled to the change of trial demanded. (Civ. Prac. Act, §§ 182-187; Dayton v. Farmer, 200 App. Div. 737; Goldfeder v. Greenberg, 189 id. 184; Levey v. Payne, 200 id. 30; Kleinrock v. Nantex Manufacturing Co., 201 id. 236.) Kelly, P. J., Jaycox, Kelby and Young, JJ., concur.